Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to changes to the Drawings and Specification
The replacement drawing sheets (FIGS. 1-7) and the amendments to the specification (16 pages), both filed on 10/15/2021, are acceptable. No new matter has been added.

Response to Claim Amendments
Applicant’s amendments to the claims, filed on 10/15/2021 (12 pages) have overcome all the claim objections, 35 U.S.C. 112 (b) rejections, 35 U.S.C. 102(a)(1)/(a)(2) rejections, and 35 U.S.C. 103 rejections set forth in the Non-Final Rejection dated 8/20/2021. No new matter has been added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Claims, filed on 10/15/2021 (12 pages):
	In claim 1 page 2 line 11, “part 6 fitted” has been changed to --part fitted--.
In claim 8 lines 6-7, “coaxial part 6 in a” has been changed to --coaxial part in a--.
In claim 15 page 2 lines 13-14, “relative to first outer coaxial cone” has been changed to --relative to said first outer coaxial cone--.

In claim 15 page 2 lines 18-19, “relative to second outer coaxial cone” has been changed to --relative to said second outer coaxial cone--.

Allowable Subject Matter
Claims 1-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant amended independent claim 1 to incorporate the subject matter of claim 10, which was previously indicated as allowable subject matter in the Non-Final Rejection dated 8/20/2021. Claims 2-9 and 11-14 depend on claim 1 and are thus allowed. Claims 15-22 were previously indicated as allowed in the Non-Final Rejection dated 8/20/2021 and maintain said allowed status. After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closest prior art of record (US 4,480,829 to Yacoboski) to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784